DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/831538 filed March 26, 2020. Claims 1-20 are currently pending and have been considered below.

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 13, 2021.

Claim Interpretation
Claim 2 recites the mesh size of the alumina in the polishing liquid. It is unusual to see the size of a liquid component be measured as mesh size, let alone such a small mesh size, but it is understood based on the context of the claim and specification that the polishing liquid is a polishing slurry having alumina particles with this claimed mesh size.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Friedersdorf et al. (US 2002/0114884) in view of Nakamura (US 3,927,816), Selvamanickam et al. (US 2005/0220986) and Edwards et al. (US 2003/0209196).
	Regarding claim 1: Friedersdorf et al. discloses a steel sheet coating apparatus which includes a cleaning station (132) which applies a cleaning fluid to clean the sheet, a pretreatment station (133) and a painting station (134) which are both part of a multi-stage coater that includes a plurality of rollers that coat the cleaned sheet with coating liquids, and an oven (139) which cures the coating on the sheet (pars. 71-74, figures 3-3e). Friedersdorf et al. fails to explicitly disclose a polisher with a polishing liquid and wheel, or a second curing chamber within the oven which has a higher temperature than the first. 
	However, Nakamura discloses a similar steel coating apparatus in which a cleaning device (7) is further accompanied by an abrasive shot blast machine (9) including abrasive blasting wheels (17) which is designed to polish and dent the surface before coating (col. 2 lines 18-41, figure 1). It would have 
	However, Selvamanickam et al. discloses another steel sheet coating apparatus which is provided with a polishing system that utilizes polishing wheels and an alumina slurry for the polishing process (par. 35, figure 1A). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use this polishing system including the alumina slurry and polishing wheels instead of the abrasive blasting system taught by Nakamura because Selvamanickam et al. teaches that it is a functionally equivalent mechanism for creating a desired surface roughness and texture on a steel sheet (par. 23) and simple substitution of functionally equivalent mechanisms is not considered to be a patentable advance (MPEP 2143). Friedersdorf et al., Nakamura and Selvamanickam et al. fail to explicitly disclose a second curing chamber having a higher temperature. 
	However, Edwards et al. discloses a similar steel sheet coating apparatus which is heated within two separate ovens (25, 27) after coating where the second oven (27) has a higher temperature than the first (25), such that the two ovens can be considered curing chambers as part of a single furnace (par. 30, figure 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use this multi-stage curing system taught by Edwards et al. for the apparatus of Friedersdorf et al. because Edwards et al. teaches that this is an improved method for heating and curing a continuously moving strip so that coatings do not have undesirable defects such as mottled surfaces (pars. 5-8).
Regarding claim 3: Friedersdorf et al. and Selvamanickam et al. disclose that the polishing wheels are made of felt which can be considered a sponge (par. 32). 
	Regarding claim 4: Friedersdorf et al. discloses that the coating station (134) can apply Valspar primers, which include silica which is a silicate (par. 75, see evidentiary Valspar reference, page 2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Friedersdorf et al., Nakamura, Selvamanickam et al. and Edwards et al. as applied to claims 1 and 3-4 above and further in view of Roberts (US 4,959,113) and Yu et al. (US 5,225,034). 
Regarding claim 2: Selvamanickam et al. discloses that the alumina particle size range is 0.05 to 50 microns (par. 36), which more than encompasses the claimed range of 1000 to 3000 mesh (see evidentiary Mesh reference, page 5). Friedersdorf et al., Nakamura, Selvamanickam et al. and Edwards et al. fail to explicitly disclose that the polishing slurry includes water, 1-10% by weight nitric acid and 0.1-5% by weight alumina. However, Roberts discloses a conventional polishing slurry composition used to polish steel which includes water, nitric acid (HNO3) and any suitable amount of alumina (col. 3 lines 34-40, 64+, col. 4 lines 1-10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition taught by Roberts for the polishing slurry of Friedersdorf et al. because Roberts teaches that adding the acid enhances performance of the polishing composition (col 3 lines 64+, col. 4 lines 1-2), and furthermore to experiment and optimize the amount of alumina to reach a range of 0.1% to 5% by weight because Roberts teaches that any suitable amount of alumina can be used such that it is a result effective variable (col. 3 lines 34-40) and optimizing result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).
Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Friedersdorf et al., Nakamura, Selvamanickam et al. and Edwards et al. as applied to claims 1 and 3-4 above and further in view of Chen et al. (US 2004/0099388). 
Regarding claim 5: Friedersdorf et al., Nakamura, Selvamanickam et al. and Edwards et al. disclose a plurality of coating rollers but fail to explicitly disclose the spacing distance between the rollers and the sheet. However, Chen et al. discloses a similar sheet coating apparatus using a flexographic printing apparatus (20) where the coating roller (22) has a layer of coating (32) with a thickness between 0.03mm to 2mm such that the spacing between the coating roller (22) and the sheet (34) must have a similar thickness in order to accommodate passage of the coating, and further that a gap (G) exists between the coating roller (22) and opposing roller (36) which is adjustable to accommodate various substrates and materials (pars. 112, 122, 198, figures 1-3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar gap between the coating roller and substrate as taught by Chen et al. for the apparatus of Friedersdorf et al. because Chen et al. teaches that the gap is a result effective variable which depends Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).
Regarding claim 8: Friedersdorf et al. discloses that the coating device uses any suitable roll coating means (par. 75) but fails to explicitly disclose the specific structure of the roll coater. However, Chen et al. discloses a similar sheet coating apparatus which uses a flexographic printing apparatus (20) consisting of a plate cylinder (22) which is a coating roller, an applicator roll (28) and a counter-rotating roll (26) which are both control rollers that contact the coating roller (22) and which control the amount of coating material (32) applied to the coating roller (22) based on changing rotation speeds, and where the coating roller (22) is spaced closer to the web (34) being coated than either of the two control rolls (28, 26) (pars. 107-110, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a roll coater as described by Chen et al. for the apparatus of Friedersdorf et al. because Friedersdorf et al. discloses that any suitably roll coating means is usable (par. 75) and because Chen et al. shows that this particular arrangement is functionally equivalent to a number of other roll coating arrangements (see figures 2-4, 13) and simple substitution of functionally equivalent mechanisms is not considered to be a patentable advance (MPEP 2143).
Regarding claim 9: Friedersdorf et al. and Chen et al. disclose that the nip (31) of coating material is located between the coating roller (22) and control roller (28) while they rotate (Chen et al. figure 1). 
Regarding claim 10: Friedersdorf et al. and Chen et al. show that the coating roller (22) has a diameter larger than that of the control rollers (26, 28) and that the outer circumference (24) of the coating roller (22) contacts the coating liquid (40) on the web (34) such that the control rollers (26, 28) are spaced apart from this layer of coating liquid (40) (Chen et al. figure 1). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Friedersdorf et al., Nakamura, Selvamanickam et al. and Edwards et al. as applied to claims 1 and 3-4 above and further in view of Nagase et al. (US 2007/0285220).
Regarding claim 6: Friedersdorf et al., Nakamura, Selvamanickam et al. and Edwards et al. teach a two-zone curing furnace but fail to teach a third curing chamber or the specific claimed temperature ranges. However, Nagase et al. discloses a similar steel sheet coating apparatus in which four oven segments are provided, with each one having a different heating rate and different temperatures (par. 75, figure 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use three or four oven segments as taught by Nagase et al. instead of the two taught by Friedersdorf et al. and Edwards et al. because Nagase et al. teaches that this allows the heating rate to be controlled more gradually and thus avoid popping (par. 43). Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the temperature of the first curing chamber between 0 and 150C, the second chamber between 150 and 250C, and the third chamber between 300 and 500C because Nagase et al. teaches that the peak temperature and rate of heating depends on the coating material and solvent (par. 43) such that they are result effective variables, and optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).
Alternatively, the temperatures at which the curing chambers are set can be considered to be statements with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the separate oven segments can be set to any desired temperature. 
Regarding claim 7: Friedersdorf et al., Edwards et al. and Nagase et al. teach the above combination in which the steel sheet is advanced into the curing apparatus (139) which now consists of four discrete curing segments, such that the sheet is transferred to and from each one (see Friedersdorf et al. figures 3a-3e). Furthermore similarly to the above, the temperature of the fourth segment can be considered either an obvious modification of an art recognized result effective variable or an intended use limitation which does not further limit the apparatus claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/S.A.K/
Stephen KittExaminer, Art Unit 1717
12/30/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717